
	
		I
		112th CONGRESS
		1st Session
		H. R. 244
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Latta (for
			 himself, Ms. Jenkins, and
			 Mr. Turner) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committees on Financial
			 Services and Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the use of certain stimulus and disaster
		  relief funds for business relocation incentives.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Jobs in Your State Act of
			 2011.
		2.Prohibition on
			 use of certain stimulus and disaster relief funds for business relocation
			 incentives
			(a)In
			 generalA State or a
			 political subdivision of a State may not use any funds described in subsection
			 (b) as an incentive for a business—
				(1)to relocate a
			 plant, facility, or other operation, in whole or in part, from one State to
			 another; or
				(2)to expand such an
			 operation in a State in a manner that will result in a reduction in such an
			 operation in another State.
				(b)Funds
			 describedThe funds described
			 in this subsection are the following:
				(1)Funds made available under any of the
			 following:
					(A)The American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5) or any amendment made
			 by such Act.
					(B)The Hiring Incentives to Restore Employment
			 Act (Public Law 111–147) or any amendment made by such Act.
					(C)Public Law 111–226
			 (relating to education jobs and Medicaid payments to States) or any amendment
			 made by such Public Law.
					(D)The Small Business
			 Jobs Act of 2010 (H.R. 5297, as enacted into law) or any amendment made by such
			 Act.
					(E)The Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5211 et
			 seq.).
					(2)Funds for disaster
			 relief administered by the Secretary of Homeland Security.
				(c)Enforcement
				(1)Petition
					(A)By political
			 subdivision of State to GovernorA political subdivision of a State may
			 submit to the Governor of such State a petition stating that the political
			 subdivision has been adversely affected by a violation of subsection (a) and
			 requesting that the Governor submit to the Secretary of Commerce a petition for
			 an investigation of whether a violation has occurred.
					(B)By Governor to
			 Secretary of CommerceA Governor who receives a petition under
			 subparagraph (A) may submit to the Secretary of Commerce a petition for an
			 investigation of whether a violation of subsection (a) has occurred.
					(2)Investigation by
			 Secretary of CommerceUpon
			 receiving a petition from a Governor under paragraph (1)(B), the Secretary of
			 Commerce shall conduct an investigation to determine whether a violation of
			 subsection (a) has occurred.
				(3)Results of
			 investigation; referral to Secretary of the TreasuryIf the
			 Secretary of Commerce determines under paragraph (2) that a violation of
			 subsection (a) has occurred, the State that committed the violation (or in the
			 case of a violation by a political subdivision of a State, the State of which
			 such political subdivision is a part) shall be liable to the United States for
			 the amount of funds used in violation of such subsection. The Secretary of
			 Commerce shall inform the Secretary of the Treasury that the United States has
			 a claim against such State.
				(4)Collection by
			 Secretary of the TreasuryIf
			 the Secretary of the Treasury is informed under paragraph (3) that the United
			 States has a claim against a State, the Secretary shall take such action as is
			 necessary to collect on such claim.
				(5)Prohibition on
			 receipt of certain funds until repayment madeA State that is
			 determined to be liable to the United States under paragraph (3) shall not
			 receive any funds described in subsection (b) during the period beginning on
			 the date of the determination of liability and ending on the date on which the
			 State fully repays to the United States the amount of funds used in violation
			 of subsection (a).
				(6)Rule of
			 constructionNothing in this subsection shall be construed to
			 limit the authority or responsibility of any other Federal official to enforce
			 subsection (a) under other Federal law.
				(d)GAO
			 reportBiannually during the 5-year period that ends on the date
			 that is 5 years after the date of the enactment of this Act, the Comptroller
			 General of the United States shall submit to the Committee on Energy and
			 Commerce of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report on the impact of the
			 preceding provisions of this section. Such a report shall include, for the
			 period covered by the report—
				(1)a
			 statement of the number of petitions received by the Secretary of Commerce
			 under subsection (c)(1)(B) and a summary of the disposition of such petitions,
			 including a list of the instances in which the Secretary found violations of
			 subsection (a);
				(2)a list of any claims of the United States
			 described in subsection (c)(3) that arose, were outstanding, or were collected
			 in whole or in part; and
				(3)a
			 list of any funds that were withheld under subsection (c)(5).
				(e)State
			 definedIn this section, the
			 term State includes the District of Columbia, the Commonwealth of
			 Puerto Rico, Guam, the United States Virgin Islands, American Samoa, and the
			 Commonwealth of the Northern Mariana Islands.
			(f)Effective
			 dateThis section shall apply with respect to funds obligated by
			 a State or a political subdivision of a State after the date of the enactment
			 of this Act.
			
